Exhibit 10.1

PAETEC COMMUNICATIONS, INC.

SENIOR VICE PRESIDENT CONFIDENTIALITY, NON-SOLICITATION AND

NON-COMPETITION AGREEMENT

This Senior Vice President Confidentiality, Non-Solicitation and Non-Competition
Agreement (this “Agreement”) is entered into as of the date set forth on the
signature page hereto between PAETEC Communications, Inc., a Delaware
corporation, including any subsidiary, successor or affiliate of the Company
with which I work (collectively, the “Company”), and
                                          (“I” or “me”)).

WHEREAS, the Company now has and expects to develop confidential and proprietary
materials and highly sensitive information of immeasurable value, which I
recognize must be carefully protected as set forth below for the Company to be
successful;

NOW, THEREFORE, to induce the Company to employ me and in consideration of my
employment or continued employment by the Company and other good and valuable
consideration the sufficiency of which I expressly acknowledge, the Company and
I hereby agree, intending to be legally bound, as follows:

1. Company Confidential Materials and Information

The following materials and information, whether having existed, now existing,
or to be developed or created during the term of my employment by Company
(herein referred to collectively as the “Company Confidential Information”) are
covered by this Senior Vice President Confidentiality, Non-Solicitation and
Non-Competition Agreement (“Agreement”):

1.1. Products and Services. All information to which the Company gave me access,
all information disclosed to me by the Company, and all information developed
for the Company by me, alone or with others, that directly or indirectly relates
to the business, products and/or services that the Company engages in, plans to
engage in or contemplates engaging in, including but not limited to research,
development, manufacture, sale and/or licensing of products and services related
to communications, integrated communications, long-distance services, Internet
access, eCommerce, hardware and software (whether owned or licensed by the
Company), and data services, including but not limited to local, domestic, and
international long-distance services, local exchange services, wholesale
long-distance services, IP/ISP services, high-speed Internet access, DSL
services, eCommerce, web hosting, ASP services, data networking, systems
integration services, and data communications services and other proprietary
products or services, whether existing or in any stage of research and
development (such as trade secrets, inventions, ideas, methods, technical and
laboratory data, engineering data and information, engineering information
related to the integration of communications devices and equipment, benchmark
test results, processes, design specifications, algorithms, technical data,
technical formulas, engineering data, processes, manufacturing data, procedures,
techniques, methodologies, information processing processes, and strategies).

1.2. Business and Marketing Procedures and Customer Information. All information
concerning or relating to the way Company conducts its business, markets



--------------------------------------------------------------------------------

its products and services, and all information relating to any Company customers
and sales agents or prospective customers and sales agents (such as internal
business procedures, business strategies, marketing plans and strategies,
controls, plans, licensing techniques and practices, supplier, subcontractor and
prime contractor names and contracts and other vendor information, customer
information and requirements, sales agent information, computer system passwords
and other computer security controls, financial information, distributor
information, information supplied by clients and customers of Company and
employee data).

1.3. Not Generally Known. Any information in addition to the foregoing which is
not generally known to the public or within the industry or trade areas in which
Company competes, through no fault of mine, which gives the Company any
advantage over its competitors.

1.4. Third-Party Information. Any information that is confidential and
proprietary to a third party that the Company has and in the future will receive
from such third party subject to the Company’s duty to maintain the
confidentiality of such information and to use it for certain limited purposes.

1.5. All Physical Embodiments of Products, Services, Business, Marketing,
Customer and Other Information. All the physical embodiments of all of the
information included in Sections 1.1, 1.2, 1.3 and 1.4 above, including but not
limited to research programs, research data, testing data, software,
compositions, compounds, hardware, works of authorship, source code, other
computer code, correspondence, check lists, samples, forms, ledgers, financial
data, financial statements, financial reports, forecasts and projections,
discounts, margins, costs, credit terms, pricing practices, pricing policies and
procedures, goals and objectives, quoting practices, quoting procedures and
policies, financial and operational analyses and studies, management reports of
every kind, databases, employment records pertaining to employees other than
myself, customer data including customer lists, contracts, representatives,
requirements and needs, specifications, data provided by or about prospective,
existing or past customers and contract terms applicable to such customers,
engineering notebooks, notes, drawings, work sheets, schematics, load modules,
schematics, annotations, flow charts, logic diagrams, procedural diagrams,
coding sheets, requirements, proposals, instructor manuals, course materials,
video cassettes, transparencies, slides, presentations, proposals, printouts,
studies, contracts, maintenance manuals, operational manuals, documentation,
license agreements, marketing practices, marketing policies and procedures,
marketing plans and strategies, marketing reports, strategic business plans,
marketing analyses, seminar and class attendee rosters, trade show or exhibit
attendee listings, listings of customer leads, and any other written or
machine-readable expressions of such information as are fixed in any tangible
media.

1.6. Trade Secrets. I acknowledge and agree that the Company Confidential
Information identified in paragraphs 1.1, 1.2, 1.3 and 1.5, above, constitutes
trade secrets of the Company.

 

2



--------------------------------------------------------------------------------

2. General Knowledge

The general skills, knowledge and experience gained during my employment with
Company, and information publicly available or generally known within the
industry or trade areas in which the Company competes, are not considered
Company Confidential Information.

3. Employee Obligations

During my employment with Company, I acknowledge and agree that I will have
access to and become acquainted with Company Confidential Information and
materials, including its trade secrets, and will occupy a position of trust and
confidence with respect to Company’s affairs, business and customer goodwill,
and Company Confidential Information. I acknowledge and agree that the interests
afforded protection by this Agreement are Company’s legitimate business
interests, deserving of protection. I further acknowledge that the Company would
not have entered into or continued its employment relationship with me without
my execution of and agreement to this Agreement. I agree to take the following
steps to preserve the confidential and proprietary nature of Company
Confidential Information and materials and to preserve the Company’s goodwill:

3.1. Non-Disclosure. During and after my employment with Company, I will not
misuse, misappropriate, disclose or transfer in writing, orally or by electronic
means, any Company Confidential Information, directly or indirectly, to any
other person, or use Company Confidential Information in any way, except as is
required in the course of my employment with Company, nor will I accept any
employment or other professional engagement that likely will result in the use
or disclosure, even if inadvertent, of Company Confidential Information. I
further agree that Company Confidential Information includes information or
material received by Company from others, including its affiliates, and intended
by the Company to be kept in confidence by its recipients. I understand that I
am not allowed to sell, license or otherwise exploit any products (including
hardware or software in any form) which embody or otherwise exploit in whole or
in part any Company Confidential Information or materials. I acknowledge and
agree that the sale, misappropriation, or unauthorized use or disclosure in
writing, orally or by electronic means, at any time of Company Confidential
Information obtained by me during the course of my employment constitutes unfair
competition. I agree and promise not to engage in any unfair competition with
Company, either during my employment or at any other time thereafter. I further
acknowledge and agree that the Company’s products and services can be developed
and marketed nationwide, and therefore, the protection afforded the Company must
likewise be nationwide.

3.2. Preservation, Removal and Return of Information. I agree to take all
reasonable steps to preserve the confidential and proprietary nature of Company
Confidential Information and to prevent the inadvertent or accidental disclosure
of Company Confidential Information. I acknowledge and agree that all Company
Confidential Information, whether prepared by me or otherwise coming into my
possession while I am employed by the Company, shall remain the exclusive
property of Company. I agree that during my employment with the Company and
thereafter, I will not use, disclose, transfer, or remove from the Company’s
premises any Company

 

3



--------------------------------------------------------------------------------

Confidential Information other than as authorized by the Company. I agree to
return to the Company all Company Confidential Information and copies thereof,
in whatever form, at any time upon the request of the Company, and at the time
of my termination of employment for any reason. I agree not to retain any copies
of any Company Confidential Information and Company-owned materials after my
termination of employment for any reason whatsoever. My obligations under this
Section 3 shall continue after termination of my employment with the Company.

3.3. Additional Covenants. I acknowledge the highly competitive nature of the
industry in which the Company is involved, and I acknowledge that: my services
to the Company will be special and unique; my work for the Company will allow me
access to the Company Confidential Information, including trade secrets, and
customers; the Company’s business is conducted throughout the United States and
over the Internet and World Wide Web, enabling the Company and me to regularly
provide services to customers nationwide; the Company would not have entered
into this Agreement but for the covenants and agreements contained in this
Section 3; and the agreements and covenants contained in this Section 3 are
reasonable and are necessary and essential to protect the business, trade
secrets, Company Confidential Information, and goodwill of the Company. I
further acknowledge that this Agreement does not restrict my ability to be
gainfully employed, and I acknowledge that the geographic boundaries, scope of
prohibited activities, and time duration of this subsection 3.3 are reasonable
in nature and no broader than are necessary to protect the legitimate business
interests of the Company. I agree not to raise any objection to the
reasonableness of this subsection 3.3 in any action or proceeding to enforce the
terms of this Agreement. In order to induce the Company to enter into this
Agreement, I covenant and agree that:

(a) During my employment and for twelve (12) months following the termination of
my employment with Company, whether voluntary or involuntary, without Company’s
written express consent, I will not directly or indirectly solicit (other than
on behalf of the Company) business or contracts for any products or services of
the type provided, developed or under development by the Company during my
employment by the Company, from or with (1) any person or entity which was a
customer or sales agent of the Company for such products or services as of, or
within one year prior to the my date of termination with the Company, or (2) any
prospective customer or sales agent which the Company was soliciting as of, or
within one year prior to my termination. Additionally, during my employment and
for twelve (12) months thereafter, I will not directly or indirectly contract
with any such customer, prospective customer, sales agent or prospective sales
agent for any product or service of the type provided, developed or which was
under development by the Company during my employment with the Company. I will
not during my employment or for twelve (12) months thereafter knowingly
interfere or attempt to interfere with any transaction, agreement or business
relationship in which the Company was involved or was contemplating during my
employment with the Company, including but not limited to relationships with
sales agents, independent sales agents, customers, prospective customers,
contractors, vendors, service providers, and suppliers.

(b) During my employment and for 12 months after my employment with Company is
terminated for any reason, I agree not to, directly or indirectly, solicit,

 

4



--------------------------------------------------------------------------------

recruit, or hire, or in any manner assist in the hiring, solicitation or
recruitment of: (1) any of the Company’s employees, or any individuals who were
employed by the Company within twelve (12) months of my termination of
employment; or (2) any of the Company’s sales agents or the independent sales
agents of any affiliate of the Company, or any person or entity which was a
Company sales agent or independent sales agent of a Company affiliate within
twelve (12) months prior to the termination of my employment with the Company.

(c) To prevent the misuse, misappropriation, or unauthorized disclosure of
Company’s trade secrets, including Company Confidential Information, and to
protect the goodwill of Company, I will not, during my employment and for twelve
(12) months after termination of my employment, without Company’s express
written consent, directly or indirectly, individually or as an officer,
director, employee, shareholder (except if as a shareholder of less than 1% of a
publicly traded company), consultant, contractor, partner, joint venturer,
agent, equity owner, or in any capacity whatsoever, engage in or promote any
business or contemplated business that is competitive with the “Company’s
Business.” “Company’s Business” is the research, development, manufacture, sale
and/or licensing of products and services related to communications, integrated
communications, long-distance services, Internet access, eCommerce, hardware and
software (whether owned or licensed by the Company), and data services,
including but not limited to local, domestic, and international long-distance
services, local exchange services, wholesale long-distance services, IP/ISP
services, high-speed Internet access, DSL services, eCommerce, web hosting, ASP
services, data networking, systems integration services, and data communications
services, together with any other businesses that Company engages in, plans to
engage in or contemplates engaging in from the date hereof to the date of
termination of my employment.

3.4. The parties agree that if a Court of competent jurisdiction finds that any
term of this Section 3 is for any reason excessively broad in scope or duration,
such term shall be construed in a manner to enable it to be enforced to the
maximum extent possible. Further, the covenants in this Section shall be deemed
to be a series of separate covenants and agreements, one for each and every
region of each state and political division worldwide. If, in any judicial
proceeding, a court of competent jurisdiction shall refuse to enforce any of the
separate covenants deemed included herein, then at the option of the Company,
wholly unenforceable covenants shall be deemed eliminated from the provision
hereof for the purpose of such proceeding to the extent necessary to permit the
remaining separate covenants to be enforced in such proceeding. In addition, if
a court or other enforcement body finds that any provision of this Agreement may
not be enforced as written because of some public policy, I agree that such
court or enforcement body shall modify and construe such provision to permit its
enforcement to the maximum extent permitted by law.

3.5. Compensation. The Company agrees that if my employment is terminated
voluntarily by me, or by the Company without Cause, as defined below for
purposes of this Section only, the Company shall, during the one-year period
during which the “Additional Covenants” stated in subsections 3.3(a), 3.3(b) and
3.3(c) above are in effect, (i) pay me an amount equal to the annualized base
salary paid to me immediately prior to termination of my employment, (ii) pay
me, if applicable, an amount equal to the total

 

5



--------------------------------------------------------------------------------

amount of all commissions paid to me during the twelve-month period immediately
preceding the first day of the month of the date of termination of my employment
with the Company, (iii) pay me, if applicable, the amount I would have been
eligible to receive under the Company’s bonus plan for the calendar year of the
year in which the termination of my employment occurred, as if I had been an
employee of the Company during the entire applicable bonus year (i.e., the
payment shall not be pro-rated in any manner and any requirements of the bonus
plan that I be employed by the Company during all of the calendar year covered
by the bonus plan and/or be on the Company’s payroll as of the date the bonus
payments are actually paid out are expressly waived for me in this
circumstance), and (iv) count the one-year period during which the “Additional
Covenants” stated in subsections 3.3(a), 3.3(b), and 3.3(c) above are in effect
as one year of service for purposes of calculating the vested portion of any
Company stock options that have been granted to me (collectively, the
“Non-Competition Compensation”). Payment of my annualized base salary shall be
made in accordance with the Company’s customary payroll practices, and the
Company shall be entitled to make any withholdings from such payments required
by law or otherwise authorized by me, except that the Company shall have no
obligation to accommodate my request for direct deposit or voluntary deductions
for any purposes. Payment of my commission amount (as described above) shall be
made in twelve installments and will be paid to me according to the Company’s
normal commission payment cycle during the one-year period in which the
“Additional Covenants” stated in subsections 3.3(a), 3.3(b), and 3.3(c) above
are in effect. Payment of my bonus amount (as described above) shall be made in
accordance with the Company’s established bonus payout practices for the
applicable calendar year, and payment shall be made to me at the same time and
in the same manner as that calendar year bonus is paid out to the Company’s
employees generally. Continued payment of my base salary, payment of my
commissions and/or bonus, and continued vesting of my stock options, all under
this subparagraph, shall not occur if termination of my employment is due to my
death, disability, or termination for “Cause,” as defined below.

(a) Enforcement. Should I violate any terms of this Agreement, the Company, in
addition to any other remedies available under law, may discontinue any payments
being made to me pursuant to this Agreement and may discontinue any continuing
vesting of stock options occurring pursuant to this Agreement.

(b) Termination for “Cause.” Termination for “Cause” in this subsection 3.5
shall mean termination of my employment with the Company due to: (i) failure or
refusal to perform the duties assigned to me, including but not limited to
failure to reach assigned goals, quotas and/or objectives; (ii) my refusal to
follow the reasonable directives of the Board of Directors or Chief Executive
Officer of Company or other insubordination; (iii) conviction or plea of guilty
or nolo contendere of a felony, or of a misdemeanor involving dishonesty or
violence; (iv) misappropriation of any funds or property of the Company;
(v) violation of any Company policies; (vi) breach of this Agreement; or
(vii) commission of any act which could materially injure the business or
reputation of, or materially adversely affect the interests, of Company.

(c) Redundancy. Notwithstanding the foregoing, the payment of all or any portion
(as the case may be) of my Non-Competition Compensation pursuant to this

 

6



--------------------------------------------------------------------------------

Agreement will cease if such payment would duplicate continued payments provided
pursuant to any prior or subsequent agreement of any kind between me and the
Company.

3.6. E-Mail. I understand that the Company maintains an electronic mail system,
Internet system and related facilities for the purpose of business
communications. I acknowledge that said systems and related facilities, as well
as all electronic communications transmitted thereon, are Company property, that
I have no right to or expectation of privacy related to my use of such systems
and facilities, and the Company retains the right to review any and all
electronic mail communications, and my use of Internet and other electronic
media, with or without notice, at any time.

4. Prior Proprietary Information and Conflicting Obligations

During my employment with Company, I agree that I will not knowingly improperly
use or disclose any proprietary information or trade secrets of any former
employer or other person or entity intended by such person or entity not to be
disclosed to Company. I further agree that I will not bring onto Company’s
premises any unpublished document or proprietary information belonging to any
such former employer, person or entity unless consented to in writing by such
employer, person or entity. I agree to inform the Company of any apparent
conflicts between my work for Company and any obligations I may have to preserve
the confidentiality of another’s proprietary information or materials;
otherwise, the Company may conclude that no such conflict exists and I agree
thereafter to make no such claim against Company. Company shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.

Inventions directly relating and applicable and useful to the Company’s
business, if any, patented or unpatented, which I made prior to the commencement
of my employment with the Company are excluded from the scope of this Agreement.
To preclude any possible uncertainty, I have set forth on Exhibit 1 (Prior
Inventions) attached hereto a complete list of all such Inventions that I have,
alone or jointly with others, conceived, developed or reduced to practice or
caused to be conceived, developed or reduced to practice prior to the
commencement of my employment with the Company, that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of this Agreement (collectively referred to as “Prior Inventions”). If
disclosure of any such Prior Invention would cause me to violate any prior
confidentiality agreement, I understand that I am not to list such Prior
Inventions in Exhibit 1 but am only to disclose a cursory name for each such
invention, a listing of the party(ies) to whom it belongs and the fact that full
disclosure as to such inventions has not been made for that reason. A space is
provided on Exhibit 1 for such purpose. If no such disclosure is attached, I
represent that there are no such Prior Inventions. If, in the course of my
employment with the Company, I incorporate a Prior Invention into a Company
product, test, service or process, the Company is hereby granted and shall have
a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

 

7



--------------------------------------------------------------------------------

I represent that, to the best of my knowledge, my performance of all of the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep in confidence proprietary information acquired by
me prior to my employment by the Company. Further, I represent that, to the best
of my knowledge, the performance of my duties with the Company will not breach
any contractual or other legal obligation I have to any third person.

5. Ideas and Inventions

5.1. I agree that any and all intellectual properties, including, but not
limited to, all ideas, concepts, themes, inventions, designs, tests, procedures,
research methods, improvements, discoveries, developments, formulas, patterns,
devices, processes, software programs, hardware information, engineering and
other information related to the integration of hardware and software, software
program codes, logic diagrams, flow charts, decision charts, drawings,
procedural diagrams, coding sheets, documentation manuals, technical data,
client, customer and supplier lists, and compilations of information, records,
and specifications, and other matters constituting trade secrets or Company
Confidential Information, that relate in any way to the actual or prospective
business of the Company or to any experimental or developmental work carried on
by Company, and that are conceived, developed or written by me, either
individually or jointly in collaboration with others during my employment, and
all designs, plans, reports, specifications, drawings, inventions, processes,
test data and/or other information or items produced by me while performing my
duties for the Company, shall belong to and be the sole and exclusive property
of Company, are “works for hire”, and to the extent they are not “works for
hire”, I hereby assign all of my rights, title and interest in such intellectual
properties to the Company, including without limitation, all patent, copyright
or trade secret rights therein.

5.2. I further agree to assist Company in obtaining patents on all inventions,
designs, improvements and discoveries that are patentable, or copyright
registrations on all works of authorship, and to execute all documents and do
all things necessary to vest Company with full and exclusive title and protect
against infringement by others. I agree to give the Company or its designees all
assistance reasonably required to perfect such rights provided that following
termination of my employment, the Company shall reimburse me for my reasonable
time and expense in assisting with such matters. I further agree that if the
Company is unable, after reasonable effort, to secure my signature on any such
papers, any executive officer of the Company shall be entitled to execute any
such papers as my agent and attorney-in-fact, and I hereby irrevocably designate
and appoint each executive officer of the Company as my agent and
attorney-in-fact to execute any such papers on my behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any work, under the conditions described in this
sentence. I promise and agree that I will promptly and fully inform the Company
of and disclose to Company all intellectual properties described in Section 5.1
above that I make during my employment with Company, whether individually or
jointly in collaboration with others, that pertain or

 

8



--------------------------------------------------------------------------------

relate to the actual or potential business of Company or to any experimental or
developmental work carried on by Company, whether or not conceived during
regular working hours. I agree to make full disclosure to Company immediately
after creating or making any of the intellectual properties identified in
Section 5.1, and shall thereafter keep Company fully informed at all times of
all progress in connection therewith. I also promise and agree that I will
promptly disclose to Company all patent applications filed by me or on my behalf
within a year after termination of my employment that relate to or concern
actual or contemplated business of the Company.

5.3. Moral Rights. I understand that the term “moral rights” means any rights of
attribution or integrity, including any right to claim authorship of a
copyrightable work, to object to a modification of such copyrightable work, and
any similar right existing under the judicial or statutory law of any country in
the world or under any treaty, regardless of whether or not such right is
denominated or generally referred to as a “moral right.” I forever hereby waive
and agree never to assert any moral rights I may have in any copyrightable work
that is assigned to Company as a result of this Section, even after any
termination of my employment with Company.

6. “At Will” Nature of Relationship

Nothing herein shall be construed as constituting an agreement, understanding or
commitment of any kind that the Company shall continue to employ me for any
period of time. I hereby acknowledge and agree that my employment with the
Company is and shall be “at will,” terminable by me or by the Company at any
time with or without cause and with or without notice. Without limiting the
generality of the foregoing, I acknowledge that I will be subject to immediate
dismissal for any breach of this Agreement.

7. Enforcement

I acknowledge and agree that the restrictions contained in this Agreement are
reasonable and necessary to protect the business, trade secrets, Confidential
Information, goodwill and other interests of the Company and that any violation
of these restrictions would cause the Company substantial irreparable injury.
Accordingly, I agree that a remedy at law for any breach of the covenants or
other obligations in this Agreement would be inadequate and that the Company, in
addition to any other remedies available, shall be entitled to obtain
preliminary and permanent injunctive relief to secure specific performance of
such covenants and to prevent a breach or threatened breach of this Agreement
without the necessity of proving actual damage and without the necessity of
posting bond or security, which I expressly waive. I will provide the Company a
full accounting of all proceeds and profits received by me as a result of or in
connection with a breach of this Agreement. Unless prohibited by law, the
Company shall have the right to retain any amounts otherwise payable by the
Company to me to satisfy any of my obligations as a result of any breach of this
Agreement. I hereby agree to indemnify and hold harmless the Company from and
against any damages incurred by the Company as assessed by a court of competent
jurisdiction as a result of any breach of this Agreement by me. I agree that
each of my obligations specified in this Agreement is a separate and independent
covenant that shall survive termination of my employment for any reason and that
the unenforceability of any of them shall not preclude the enforcement of any
other covenants in this Agreement.

 

9



--------------------------------------------------------------------------------

8. Notification of New Employer

In the event that I leave the employ of Company, voluntarily or involuntarily, I
agree to inform any subsequent employer of my rights and obligations under this
Agreement. I further hereby authorize Company to notify my new employer about my
rights and obligations under this agreement. The foregoing consent is limited to
the delivery by Company to my new employer a signed copy of this Agreement, and
any written modifications thereto, and not to any characterization thereof made
by Company.

9. Choice of Law

This Agreement and its terms will be construed, enforced and governed by the
laws of the State of Delaware without regard to conflict or choice of law rules
or other principles that might otherwise refer construction or interpretation of
this Agreement to the substantive law of a jurisdiction other than Delaware.

10. Forum Selection

With regard to any claims, complaints or proceedings brought related to my
obligations under this Agreement, at all times each party hereto (a) irrevocably
submits to the exclusive jurisdiction of any New York court or Federal court
sitting in the State of New York in any action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby, and
irrevocably agrees that all claims in respect of any such action or proceeding
may be heard and determined in such New York or Federal court; (b) to the extent
permitted by law irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to such
party at the address specified at the end of this Agreement; (c) to the extent
permitted by law irrevocably confirms that service of process out of such courts
in such manner shall be deemed due service upon such party for the purposes of
such action or proceeding; (d) to the extent permitted by law irrevocably waives
(i) any objection such party may have to the laying of venue of any such action
or proceeding in any of such courts, or (ii) any claim that such party may have
that any such action or proceeding has been brought in an inconvenient forum;
and (e) to the extent permitted by law irrevocably agrees that a final
nonappealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Section 10 shall affect the right of any
party hereto to serve legal process in any manner permitted by law.

11. Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of both parties
and their respective successors and permitted assigns, including any corporation
or entity with which or into which the Company may be merged or which may
succeed to its assets or business, provided, however, that my obligations, as an
employee, are personal and shall not be assigned by me.

 

10



--------------------------------------------------------------------------------

12. General Terms

This is my entire agreement with Company with respect to its subject matter,
superseding any prior oral or written, express or implied negotiations and
agreements. This Agreement may not be changed in any respect except by a written
agreement signed by both myself and an officer of Company. If any provision of
the Agreement is held to be invalid, illegal or unenforceable for any reason,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. The delay or omission by the Company
or me in exercising its/my rights under this Agreement, or the failure of either
party to insist on strict compliance with any of the terms, covenants, or
conditions of this Agreement by the other party, shall not be deemed a waiver of
any terms, covenants or conditions of this Agreement, nor shall any waiver or
relinquishment of any right or power at any one time or times be deemed a waiver
or relinquishment of that right or power for all times or any other time. The
captions of the sections of this Agreement are for convenience of reference only
and in no way define, limit or affect the scope or substance of any section of
this Agreement. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. It is the express intention and agreement of the
parties hereto that all covenants, agreements and statements made by any party
in this Agreement shall survive the execution and delivery of this Agreement. In
addition, the covenants, agreements and statements made in this Agreement shall
survive termination of my employment with the Company for any reason.

By my signature below, I acknowledge that I have reviewed this Agreement
carefully and understand that the covenants and obligations it contains are
binding on me.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Senior
Vice President Confidentiality, Non-Solicitation and Non-Competition Agreement
as of the      day of             , 20    .

EMPLOYEE

 

Signature

 

 

Printed Name

 

 

Home Address

 

 

Social Security #

 

 

Division/Company/Location

 

 

Exhibit 1 attached hereto:                     Yes                
                No                

 

PAETEC COMMUNICATIONS, INC. By:  

 

    Jolanda Chesonis     Vice President of Human Resources  

 

11



--------------------------------------------------------------------------------

EXHIBIT 1

PRIOR INVENTIONS

This Exhibit 1 sets forth a complete list of all Inventions that I have, alone
or jointly with others, conceived, developed or reduced to practice or caused to
be conceived, developed or reduced to practice prior to the commencement of my
Employment with the Company, that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of the Senior
Vice President Confidentiality, Non-Solicitation and Non-Competition Agreement
(“Agreement”) (collectively referred to as “Prior Inventions”).

I understand that if disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I am not to list such Prior
Inventions in this Exhibit 1 but am only to disclose a cursory name for each
such invention, a listing of the party(ies) to whom it belongs and the fact that
full disclosure as to such inventions has not been made for that reason. A space
is provided below for such purpose.

If no such disclosure is attached, I represent that there are no Prior
Inventions.

Description of Prior Inventions And Related Documents (if applicable):

 

Title and Description

of Invention And Related Document

  

Date of

Invention/ Document

  

Owners of

Invention/Document

  

Name of

Witness(es) to

Invention/ Document

                                                     

If no information is listed herein, I hereby affirm that I do not have any such
prior intellectual properties, inventions or other works to identify.

 

Signature  

 

Name  

 

Date  

 